Exhibit 10.4

 

EXECUTION COPY

 

COLLATERAL ADMINISTRATION AGREEMENT

 

This COLLATERAL ADMINISTRATION AGREEMENT, dated December 17, 2015 (this
“Agreement”), is entered into by and among HAMILTON FINANCE LLC, a limited
liability company formed under the laws of the State of Delaware (the
“Company”), CAREY CREDIT INCOME FUND, a Delaware statutory trust, as Investment
Manager (in such capacity, the “Investment Manager”), JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”), and U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), as
collateral administrator under and for purposes of this Agreement (in such
capacity, the “Collateral Administrator”).

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of that certain Loan Agreement dated as of
December 17, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among the Company, the
lenders from time to time party thereto, the Administrative Agent, the
Collateral Administrator and U.S. Bank, as Collateral Agent (in such capacity,
the “Collateral Agent”) and Securities Intermediary (in such capacity, the
“Securities Intermediary”), the Company has pledged certain collateral (the
“Collateral”), which includes, among other things, all of the Portfolio
Investments and Eligible Investments as security for the Advances and other
Secured Obligations;

 

WHEREAS, pursuant to the terms of that certain Investment Management Agreement
dated as of December 17, 2015 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Investment Management Agreement”), by
and between the Company and the Investment Manager, the Company has engaged the
Investment Manager to undertake certain management and administrative functions
with respect to the Collateral on its behalf;

 

WHEREAS, the Company wishes to engage U.S. Bank to act as Collateral
Administrator to perform certain administrative duties with respect to the
Collateral pursuant to the terms of this Agreement; and

 

WHEREAS, U.S. Bank is prepared to perform as Collateral Administrator certain
specified obligations of the Company, or the Investment Manager, on its behalf,
under the Loan Agreement (and certain other services) as specified herein, upon
and subject to the terms of this Agreement (but without assuming the obligations
or liabilities of the Company or the Investment Manager under the Loan
Agreement);

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

2.             Powers and Duties of Collateral Administrator.

 

(a)           U.S. Bank shall act as the Collateral Administrator pursuant to
the terms of this Agreement, until U.S. Bank’s resignation or removal as the
Collateral Administrator pursuant to Section 7 hereof or pursuant to the terms
of the Loan Agreement.  In such capacity, the Collateral Administrator shall
assist the Company and the Investment Manager in connection with maintaining a
database of certain characteristics with respect to the Collateral on an ongoing
basis and in providing to the Company and the Investment Manager certain
reports, schedules and calculations, all as more particularly described in
Section 2(b) below (in each case, such reports, schedules and calculations shall
be prepared in such form and content, and in such greater detail, as may be
mutually agreed upon by the parties hereto from time to time and as may be
required by the Loan Agreement) based upon information and data received from
the Company, the Administrative Agent, the Account Bank and/or the Investment
Manager, as required to be prepared and delivered (or which are necessary to be
prepared and delivered in order that certain other reports, schedules and
calculations can be prepared and delivered) under Section 8.03 of the Loan
Agreement.  U.S. Bank’s duties and authority to act as Collateral Administrator
hereunder are limited to the duties and authority specifically set forth in this
Agreement.  By entering into, or performing its duties under, this Agreement,
the Collateral Administrator shall not be deemed to assume any obligations or
liabilities of the Company or the Investment Manager under the Loan Agreement,
and nothing herein contained shall be deemed to release, terminate, discharge,
limit, reduce, diminish, modify, amend or otherwise alter in any respect the
duties, obligations or liabilities of the Company or the Investment Manager
under or pursuant to the Loan Agreement.

 

(b)           The Collateral Administrator shall perform the following general
functions from time to time:

 

(i)            Within fifteen (15) days after the date of the Loan Agreement,
create a collateral database with respect to the Collateral (the “Collateral
Database”);

 

(ii)           Update the Collateral Database promptly and on an ongoing basis
for changes, including for ratings changes as provided by the Investment
Manager, and to reflect the sale or other disposition of the Portfolio
Investments included in the Collateral (the “Portfolio Collateral”) and the
addition to the Collateral of additional assets constituting Collateral from
time to time, in each case based upon, and to the extent of, information
furnished to the Collateral Administrator by or on behalf of the Company, the
Investment Manager or the Account Bank as may be reasonably required by the
Collateral Administrator, or by the agents for the obligors from time to time,
or based on information maintained by U.S. Bank in its capacity as Collateral
Agent under the Loan Agreement;

 

(iii)          Provide information contained in the Collateral Database to the
Investment Manager on behalf of the Company and the Administrative Agent, as the
Collateral Administrator, the Administrative Agent and the Investment Manager,
as applicable, shall reasonably agree, including by

 

2

--------------------------------------------------------------------------------


 

way of reasonable electronic access (by access to the Collateral Administrator’s
internet website) to the reports generated by the Collateral Administrator
pursuant to this Agreement;

 

(iv)          Track the receipt and daily allocation to the USD Interest
Collection Account, Euro Interest Collection Account, GBP Interest Collection
Account, USD Principal Collection Account, Euro Principal Collection Account and
GBP Principal Collection Account, as applicable, with respect to Interest
Proceeds and Principal Proceeds and the outstanding balance therein, and any
withdrawals therefrom and, on each Business Day, provide to the Investment
Manager daily reports reflecting such actions to the Accounts as of the close of
business on the preceding Business Day;

 

(v)           Reasonably cooperate with the Investment Manager in the Investment
Manager’s review of the Position Reports and the Cash Flow Reports;

 

(vi)          Not later than the date specified therefor in the Loan Agreement,
the Collateral Administrator shall prepare each Position Report and Cash Flow
Report by compiling and preparing such report using the information contained in
the Collateral Database and the information set forth in clause (iv) above and
provide the results of such calculations to the Administrative Agent and the
Investment Manager so that the Investment Manager may confirm such results;

 

(vii)         So long as the same Person serves as the Collateral Administrator
hereunder and as the Collateral Agent under the Loan Agreement, provide such
other information with respect to the Collateral as may be routinely maintained
by the Collateral Administrator in performing its ordinary function as the
Collateral Agent pursuant to the Loan Agreement, or as may be required by the
Loan Agreement, as the Company, the Administrative Agent or the Investment
Manager may reasonably request from time to time; and

 

(viii)        Upon written request of the Investment Manager on any Business Day
(provided such request is accompanied by such information as may be necessary to
permit the Collateral Administrator to make the calculations referred to below
and is received by 12:00 Noon (New York City time) on such date; otherwise such
request will be deemed made on the next succeeding Business Day), the Collateral
Administrator shall perform the following functions:  (i) perform a pro forma
calculation of the tests and other requirements comprising the Concentration
Limitations set forth in Schedule 4 to the Loan Agreement (in each case based
upon information then contained in the Collateral Database and the information
furnished by the Company or the Investment Manager no later than the time of
such request), compare the results thereof against such requirements set forth
in

 

3

--------------------------------------------------------------------------------


 

Schedule 4 as applicable and report the results thereof to the Collateral
Manager in a mutually agreed format.

 

(c)           The Investment Manager shall cooperate with the Collateral
Administrator in connection with the matters described herein.  Without limiting
the generality of the foregoing, the Investment Manager shall advise in a timely
manner the Collateral Administrator of the results of any determinations
required or permitted to be made by it or the Company (or the Investment Manager
on its behalf) under the Loan Agreement and supply the Collateral Administrator
with such other information as is maintained by the Investment Manager that the
Collateral Administrator may from time to time request with respect to the
Collateral and reasonably needed to complete the reports required to be prepared
by the Collateral Administrator hereunder or required to permit the Collateral
Administrator to perform its obligations hereunder (including, without
limitation, determinations of Market Value, aggregate principal balance of
Portfolio Investments, satisfaction of the Compliance Condition and compliance
with the Concentration Limitations, as applicable) and to permit the Company and
the Investment Manager to perform their obligations under the Loan Agreement
with respect thereto and any other information that may be reasonably required
under the Loan Agreement with respect to a Portfolio Investment (including,
without limitation, as to its status as a Delayed Funding Term Loan, Revolving
Credit Facility, Synthetic Security, Zero-Coupon Security, Structured Finance
Obligation, Letter of Credit, Current Pay Obligation or Defaulted Obligation). 
Nothing herein shall obligate the Collateral Administrator to determine
independently the correct characterization or categorization of any item of
Collateral under the Loan Agreement (it being understood that any such
characterization or categorization shall be based exclusively upon the
determination and notification received by the Collateral Administrator from the
Investment Manager).  The Investment Manager shall review and verify the
contents of the aforesaid reports, instructions, statements and certificates and
shall send such reports, instructions, statements and certificates to the
Company for execution.  In addition, the Investment Manager shall provide prompt
notice to the Collateral Administrator upon the Investment Manager’s obtaining
knowledge of a Portfolio Investment becoming a Defaulted Obligation or otherwise
becoming an Ineligible Investment.

 

(d)           If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Company or
the Investment Manager as to the course of action desired by it.  If the
Collateral Administrator does not receive such instructions within three
(3) Business Days after it has requested them, the Collateral Administrator may,
but shall be under no duty to, take or refrain from taking any such courses of
action.  The Collateral Administrator shall act in accordance with instructions
received after such three Business Day period except to the extent it has
already taken, or committed itself to take, action inconsistent with such
instructions.  The Collateral Administrator shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be deemed to have acted in good faith if it acts in
accordance with such advice.

 

(e)           Nothing herein shall prevent the Collateral Administrator or any
of its Affiliates from engaging in other businesses or from rendering services
of any kind to any Person.

 

4

--------------------------------------------------------------------------------


 

3.             Compensation.  The Company agrees to pay, and the Collateral
Administrator shall be entitled to receive, compensation for, and reimbursement
for expenses in connection with, the Collateral Administrator’s performance of
the duties called for herein and as provided in a separate fee letter agreement
dated December 4, 2015.

 

4.             Limitation of Responsibility of the Collateral Administrator;
Indemnification.

 

(a)           The Collateral Administrator will have no responsibility under
this Agreement other than to render the services expressly called for hereunder
in good faith and without willful misfeasance, gross negligence or reckless
disregard of its duties hereunder.  The Collateral Administrator shall incur no
liability to anyone in acting upon any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties.  The
Collateral Administrator may exercise any of its rights or powers hereunder or
perform any of its duties hereunder either directly or by or through agents or
attorneys, and the Collateral Administrator shall not be responsible for any
misconduct or negligence on the part of any agent or attorney appointed
hereunder with due care by it. The Collateral Administrator shall be entitled to
the same rights, protections and immunities that are afforded to it under the
Loan Agreement. Neither the Collateral Administrator nor any of its affiliates,
directors, officers, shareholders, agents or employees will be liable to the
Investment Manager, the Company or any other Person, except by reason of acts or
omissions by the Collateral Administrator constituting bad faith, willful
misfeasance, gross negligence or reckless disregard of the Collateral
Administrator’s duties hereunder.  The Collateral Administrator shall in no
event have any liability for the actions or omissions of the Company, the
Investment Manager or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Company, the Investment Manager or another Person, or other failure on the
part of any such other party to comply with the terms hereof, except to the
extent that such inaccuracies or errors are caused by the Collateral
Administrator’s own bad faith, willful misfeasance, gross negligence or reckless
disregard of its duties hereunder.  The Collateral Administrator shall not be
liable for failing to perform or any delay in performing its specified duties
hereunder which results from or is caused by a failure or delay on the part of
the Company, the Investment Manager or any other Person in furnishing necessary,
timely and accurate information to the Collateral Administrator.  The duties and
obligations of the Collateral Administrator and its employees or agents shall be
determined solely by the express provisions of this Agreement and they shall not
be under any obligation or duty except for the performance of such duties and
obligations as are specifically set forth herein, and no implied covenants shall
be read into this Agreement against them.

 

(b)           The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including facsimile or other electronically
transmitted instructions, documents or information) furnished to it hereunder
and reasonably believed by it in good faith to be genuine.  The Collateral
Administrator shall not be liable for any action taken by it in good faith and
reasonably believed by it to be within the discretion or powers conferred upon
it, or taken by it pursuant to any direction or instruction by which it is
governed hereunder, or omitted to be taken by it by reason of the lack of
direction or instruction required hereby for such action.  The Collateral
Administrator shall not be bound to make any investigation into the facts or
matters

 

5

--------------------------------------------------------------------------------


 

stated in any certificate, report or other document; provided, however, that, if
the form thereof is prescribed by this Agreement, the Collateral Administrator
shall examine the same to determine whether it conforms on its face to the
requirements hereof.  The Collateral Administrator shall not be deemed to have
knowledge or notice of any matter unless actually known to a responsible officer
of the Collateral Administrator responsible for the administration of this
Agreement.  Under no circumstances shall the Collateral Administrator be liable
for indirect, punitive, special or consequential damages (including lost
profits), even if the Collateral Administrator has been advised of such loss or
damage and regardless of the form of action under or pursuant to this Agreement,
its duties or obligations hereunder or arising out of or relating to the subject
matter hereof.  It is expressly acknowledged by the Company and the Investment
Manager that application and performance by the Collateral Administrator of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall be based upon, and in reliance upon, data
and information provided to it by the Investment Manager (and/or the Company)
with respect to the Collateral, and the Collateral Administrator shall have no
responsibility for the accuracy of any such information or data provided to it
by such Persons.  Nothing herein shall impose or imply any duty or obligation on
the part of the Collateral Administrator to verify, investigate or audit any
such information or data, the role of the Collateral Administrator hereunder
being solely to perform certain mathematical computations and data comparisons
and to provide certain reports and other deliveries, as provided herein.  For
purposes of monitoring changes in ratings, the Collateral Administrator shall be
entitled to use and rely (in good faith) exclusively upon one or more reputable
electronic financial information reporting services, and shall have no liability
for any inaccuracies in the information reported by, or other errors or
omissions of, any such services.

 

(c)           The Company shall, and hereby agrees to, reimburse, indemnify and
hold harmless the Collateral Administrator as provided in the Loan Agreement.

 

(d)           Nothing herein shall obligate the Collateral Administrator to
determine independently any characteristic of a Portfolio Investment, or to
evaluate or verify the Investment Manager’s characterization of any Portfolio
Investment, including but not limited to whether any item of Collateral is a
Delayed Funding Term Loan, Revolving Credit Facility, Synthetic Security,
Zero-Coupon Security, Structured Finance Obligation, Letter of Credit, or
Defaulted Obligation, any such determination being based exclusively upon
notification the Collateral Administrator receives from the Investment Manager
or from (or in its capacity as) the Collateral Agent (based upon notices
received by the Collateral Agent from the obligor, trustee or agent bank under
an underlying governing document, or similar source) and nothing herein shall
obligate the Collateral Administrator to review or examine any underlying
instrument or contract evidencing, governing or guaranteeing or securing any
Portfolio Investment in order to verify, confirm, audit or otherwise determine
any characteristic thereof. The Collateral Administrator shall have no
obligation to determine or monitor on an independent basis whether any obligor
under the Collateral is in default or in compliance with the underlying
documents governing or securing such Portfolio Investments.

 

5.             No Joint Venture.  Nothing contained in this Agreement (a) shall
constitute the Company, the Collateral Administrator, the Administrative Agent
and the Investment Manager as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(b) shall be construed to impose any liability as such on any of them or
(c) shall

 

6

--------------------------------------------------------------------------------


 

be deemed to confer on any of them any express, implied or apparent authority to
incur any obligation or liability on behalf of the others.

 

6.             Term.  This Agreement shall continue in effect so long as the
Loan Agreement remains in effect with respect to the Secured Obligations, unless
this Agreement has been previously terminated in accordance with Section 7
hereof.

 

7.             Termination.

 

(a)           This Agreement may be terminated without cause by the Company
(with the prior written consent of the Administrative Agent) or the Collateral
Administrator upon not less than ninety (90) days’ written notice to each other
party.  If at any time, prior to payment in full of all Secured Obligations, the
Collateral Administrator shall resign or be removed as Collateral Agent under
the Loan Agreement, such resignation or removal shall be deemed a resignation or
removal of the Collateral Administrator hereunder.

 

(b)           At the option of the Company (with the prior written consent or at
the direction of the Administrative Agent), this Agreement may be terminated
upon ten (10) days’ written notice of termination from the Company to the
Collateral Administrator if any of the following events shall occur:

 

(i)            The Collateral Administrator shall default in the performance of
any of its material duties under this Agreement and shall not cure such default
within thirty (30) days (or, if such default cannot be cured in such time, the
Collateral Administrator shall not have given within thirty (30) days such
assurance of cure as shall be reasonably satisfactory to the Company and the
Administrative Agent and cured such default within the time so assured);

 

(ii)           A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Collateral Administrator in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Collateral
Administrator or for any substantial part of its property, or order the winding
up or liquidation of its affairs; or

 

(iii)          The Collateral Administrator shall commence a voluntary case
under applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
or similar official of the Collateral Administrator or for any substantial part
of its property, or shall make any general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due.

 

7

--------------------------------------------------------------------------------


 

If any of the events specified in clauses (ii) or (iii) of this
Section 7(b) shall occur, the Collateral Administrator shall promptly, and in
any event, within one (1) Business Day after the occurrence of such event, give
written notice thereof to the Investment Manager, the Administrative Agent and
the Company.

 

(c)           Except when the Collateral Administrator shall be removed pursuant
to subsection (b) of this Section 7 or shall resign pursuant to subsection
(d) of this Section 7, no removal or resignation of the Collateral Administrator
shall be effective until the date as of which a successor collateral
administrator reasonably acceptable to the Administrative Agent, the Company and
the Investment Manager shall have agreed in writing to assume all of the
Collateral Administrator’s duties and obligations pursuant to this Agreement and
shall have executed and delivered an agreement in form and content reasonably
satisfactory to the Administrative Agent, the Company, the Investment Manager
and the Collateral Agent.  Upon any resignation or removal of the Collateral
Administrator hereunder, the Company shall promptly, and in any case within
thirty (30) days after the related notice of resignation or removal, appoint a
qualified successor consented to by the Administrative Agent to act as
collateral administrator hereunder and cause such successor collateral
administrator to execute and deliver an agreement accepting such appointment as
described in the preceding sentence.  If the Company fails to appoint such a
qualified successor which duly accepts its appointment by properly executing and
delivering such an agreement within such time, the retiring Collateral
Administrator shall be entitled to petition a court of competent jurisdiction
for the appointment of a successor to serve as collateral administrator
hereunder and shall be indemnified pursuant to the Loan Agreement for the
reasonable costs and expenses thereof.

 

(d)           Notwithstanding the foregoing, the Collateral Administrator may
resign its duties hereunder without any requirement that a successor collateral
administrator be obligated hereunder and without any liability for further
performance of any duties hereunder (i) immediately upon the termination
(whether by resignation or removal) of U.S. Bank as Collateral Agent under the
Loan Agreement, or (ii) upon thirty (30) days’ notice to the Investment Manager
and the Administrative Agent upon any reasonable determination by U.S. Bank that
the taking of any action, or performance of any duty, on its part as the
Collateral Administrator pursuant to the terms of this Agreement would be in
conflict with or in violation of its duties or obligations as the Collateral
Agent under the Loan Agreement or (iii) upon at least sixty (60) days’ prior
written notice of termination to the Investment Manager, the Administrative
Agent and the Company upon the occurrence of any of the following events and the
failure to cure such event within such sixty (60) day notice period: (A) failure
of the Company to pay any of the amounts specified in Section 3 hereof in
accordance with the Loan Agreement or (B) failure of the Company to provide any
indemnity payment to Collateral Administrator pursuant to the terms of the Loan
Agreement, as the case may be, within sixty (60) days of the receipt by the
Company of the written request for such payment or reimbursement.

 

(e)           Any corporation into which the Collateral Administrator may be
merged or converted or with which it may be consolidated, or any corporation
resulting from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party, or any corporation succeeding to all or
substantially all of the corporate trust business of the Collateral
Administrator, shall be the successor of the Collateral Administrator hereunder
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.

 

8

--------------------------------------------------------------------------------


 

8.             Representations and Warranties.

 

(a)           The Investment Manager hereby represents and warrants to the
Collateral Administrator and the Company as follows:

 

(i)            The Investment Manager is a Delaware statutory trust and has the
full organizational power and authority to execute, deliver and perform this
Agreement and all obligations required hereunder and has taken all necessary
organizational action to authorize this Agreement on the terms and conditions
hereof, the execution, delivery and performance of this Agreement and the
performance of all obligations imposed upon it hereunder, except such as have
been made or obtained and are in full force and effect.  No consent of any other
Person including partners and creditors of the Investment Manager, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Investment Manager in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and the obligations imposed upon it hereunder except such as have been made or
obtained and are in full force and effect.  When executed and delivered by the
Investment Manager and the other parties hereto, this Agreement will constitute
the legal, valid and binding obligations of the Investment Manager enforceable
against the Investment Manager in accordance with its terms, subject as to
enforcement, (a) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Investment Manager and (b) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).

 

(ii)           The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Investment Manager, or any order,
judgment, award or decree of any court, arbitrator or governmental authority
binding on the Investment Manager, or the governing instruments of the
Investment Manager or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Investment Manager is a party
or by which the Investment Manager or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Investment Manager.

 

(b)           The Company hereby represents and warrants to the Collateral
Administrator and the Investment Manager as follows:

 

(i)            The Company is a Delaware limited liability company and has the
full organizational power and authority to execute, deliver and perform this

 

9

--------------------------------------------------------------------------------


 

Agreement and each other Loan Document to which it is a party and all
obligations required hereunder and thereunder and has taken all necessary
organizational action to authorize this Agreement and each other Loan Document
to which it is a party on the terms and conditions hereof, the execution,
delivery and performance of this Agreement and such other Loan Documents and the
performance of all obligations imposed upon it hereunder.  No consent of any
other Person including members and creditors of the Company, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or any other Loan Document to
which it is a party or the execution, delivery, performance, validity or
enforceability of this Agreement and the obligations imposed upon it hereunder. 
When executed and delivered by the Company and the other parties hereto, this
Agreement and each other Loan Document to which it is a party will constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with its terms, subject as to enforcement (a) to the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Company
and (b) to general equitable principles (whether unenforceability of such
principles is considered in a proceeding at law or in equity).

 

(ii)           The execution, delivery and performance of this Agreement and
each other Loan Document to which it is a party and the documents and
instruments required hereunder and thereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the governing instruments of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business, operations, assets or financial
condition of the Company and will not result in, or require, the creation or
imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking the creation or imposition of which would
have a material adverse effect on the business operations, assets or financial
condition of the Company.

 

(c)           The Collateral Administrator hereby represents and warrants to the
Investment Manager and the Company as follows:

 

(i)            The Collateral Administrator is a national banking association
duly organized and validly existing under the laws of the United States of

 

10

--------------------------------------------------------------------------------


 

America and has full organizational power and authority to execute, deliver and
perform this Agreement and all obligations required hereunder and has taken all
necessary corporate action to authorize this Agreement on the terms and
conditions hereof, the execution, delivery and performance of this Agreement and
all obligations required hereunder.  No consent of any other Person including
stockholders or other equity holder and creditors of the Collateral
Administrator, and no license, permit, approval or authorization of, exemption
by, notice or report to, or registration, filing or declaration with, any
governmental authority, except those that have been obtained, is required by the
Collateral Administrator in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder.  When executed and delivered by the
Collateral Administrator and the other parties hereto, this Agreement will
constitute the legal, valid and binding obligations of the Collateral
Administrator enforceable against the Collateral Administrator in accordance
with its terms subject, as to enforcement, (a) to the effect of bankruptcy,
insolvency or similar laws affecting generally the enforcement of creditors’
rights as such laws would apply in the event of any bankruptcy, receivership,
insolvency or similar event applicable to the Collateral Administrator and
(b) to general equitable principles (whether enforceability of such principles
is considered in a proceeding at law or in equity).

 

(ii)           The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Collateral Administrator, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Administrator, or the articles of
association or by-laws, as amended, of the Collateral Administrator or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Administrator is a party or by which the
Collateral Administrator or any of its assets may be bound, the violation of
which would have a material adverse effect on the business, operations, assets
or financial condition of the Collateral Administrator and will not result in,
or require, the creation or imposition of any lien on any of its property,
assets or revenues pursuant to the provisions of any such mortgage, indenture,
lease, contract or other agreement, instrument or undertaking the creation or
imposition of which would have a material adverse effect on the business
operations, assets or financial condition of the Collateral Administrator.

 

9.             Amendments.  This Agreement may not be amended, changed, modified
or terminated (except as otherwise expressly provided herein) except by the
Investment Manager, the Company and the Collateral Administrator in writing with
the prior written consent of the Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

10.          Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN CONFORMITY WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.          Notices.  All notices, requests, directions and other
communications permitted or required hereunder shall be in writing and shall be
deemed to have been duly given when received.

 

If to the Collateral Administrator, to:

 

U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
Attn: Christopher Hagen
Ref. Hamilton Finance LLC
Email:  christopher.hagen@usbank.com

 

If to the Company, the Investment Manager, the Administrative Agent or the
Collateral Agent, at its respective address specified in the Loan Agreement.

 

12.          Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the successors and assigns of each of the Investment
Manager, the Company and the Collateral Administrator; provided, however, that
the Collateral Administrator may not assign its rights and obligations hereunder
without the prior written consent of the Investment Manager, the Administrative
Agent and the Company, except that the Collateral Administrator may delegate to,
employ as agent, or otherwise cause any duty or obligation hereunder to be
performed by, any direct or indirect wholly owned subsidiary of the Collateral
Administrator or its successors without the prior written consent of the
Investment Manager, the Administrative Agent or the Company (provided that in
such event the Collateral Administrator shall remain responsible for the
performance of its duties as the Collateral Administrator hereunder). 
Notwithstanding the foregoing, the Collateral Administrator consents to the
pledge of its rights under this Agreement by the Company to the Collateral
Agent, as provided in the granting language set forth in Section 8.02 of the
Loan Agreement.  The Company may not assign its rights or obligations hereunder
without the prior written consent of the Administrative Agent.

 

13.          Counterparts.  This Agreement may be executed in any number of
counterparts by facsimile or other written form of communication including
electronic mail, each of which shall be deemed to be an original, but all of
which together shall constitute but one and the same instrument.

 

14.          Conflict with the Loan Agreement.  If this Agreement shall require
that any action be taken with respect to any matter and the Loan Agreement shall
require that a different action be taken with respect to such matter, and such
actions shall be mutually exclusive, or if this Agreement should otherwise
conflict with the Loan Agreement, the Collateral Administrator shall notify the
Investment Manager and act in accordance with the Investment Manager’s
instructions.

 

15.          Subordination; Limited Recourse; Non-Petition.  The Collateral
Administrator agrees that the payment of all amounts to which it is entitled
pursuant to this Agreement shall be

 

12

--------------------------------------------------------------------------------


 

subordinated to the extent set forth in and otherwise subject to, and the
Collateral Administrator agrees to be bound by the provisions of, the Loan
Agreement (including the Annual Cap) and all other agreements entered into in
connection therewith (as if it were a party to the Loan Agreement and such other
agreements, in the case of any successor Collateral Administrator that is not
also serving as Collateral Agent under the Loan Agreement).  The provisions of
Sections 10.01 and 10.07 of the Loan Agreement are hereby incorporated by
reference into this Agreement with respect to the Collateral Administrator and
the Investment Manager (mutatis mutandis).

 

16.          Survival.  Notwithstanding anything herein to the contrary, all
indemnifications set forth or provided for in this Agreement shall survive the
termination of this Agreement.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

 

 

HAMILTON FINANCE LLC, as Company

 

 

 

 

 

 

By:

Carey Credit Income Fund, its Designated Manager

 

 

 

 

 

 

By:

/s/ Paul Saint-Pierre

 

 

 

Name: Paul Saint-Pierre

 

 

 

Title:   Chief Financial Officer

 

 

 

 

 

CAREY CREDIT INCOME FUND, as Investment Manager

 

 

 

 

 

By:

/s/ Paul Saint-Pierre

 

 

Name: Paul Saint-Pierre

 

 

Title:   Chief Financial Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator

 

 

 

 

 

By:

/s/ Scott D. DeRoss

 

 

Name: Scott D. DeRoss

 

 

Title:   Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ Louis Cerrotta

 

 

Name: Louis Cerrotta

 

 

Title:   Executive Director

 

[Signature Page - Collateral Administration Agreement]

 

--------------------------------------------------------------------------------